Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claims 21 and 36. More specifically, Hilleary (US 2014/0166820 A1) in view of DE 10201509671 A1 (“Barta”) and Shirkey (US 5,554,982) fails to teach that crossing status information is communicated by the grade crossing predictor to the railroad vehicle, the railroad vehicle supplements this information with train data using an on-board PTC system, and this supplemented information is then received by an independent vehicle. In this regard, the Examiner fully agrees with the Applicant Arguments/Remarks filed 02/18/2022. Hilleary communicates the PTC signal (190) from the train (180) to the base station (104) (Fig. 1E) (Para. [0059]) and does not supplement crossing information using an on-board PTC system, as recited in the claims. Further, the Examiner notes an additional reference, Huntimer et al. (US 2014/0263857 A1), which teaches alerting vehicles (112a, 112b) of a possible collision with a train (100) via a network (150) (Fig. 1), but Huntimer similarly fails to teach the claimed subject matter because information is not supplemented using an on-board PTC system; rather, information is collected and transmitted from the server (101) (Para. [0016]). The Examiner finds no obvious reason to modify the prior art to meet the claimed limitations. Thus, the claims are allowed as non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617